Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
Claims 1-25 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 1, 9, 16, and 17 are amended
	- claims 10 and 18-21 are cancelled
	- claims 22-25 are new
b.	This is a first action on the merits based on Applicant’s claims submitted on 02/18/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites limitations that are dependent to a now cancelled claim 10. Appropriate correction is required.
Claims 22 and 23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 22 and 23 recite the limitation “a network access point”. This limitation has antecedent established in parent claim 1 instead of claim 9 claiming “a non-transitory computer-readable medium”. Appropriate correction is required.

Response to Arguments

Regarding claims 1-4, 6-12, 14-19, and 21 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Thus, Pinder does not disclose or suggest a client device that does not provide access point functionality performing scan functionality on behalf of an access point, and as such, Pinder does not provide a technical benefit of the presently claimed subject matter - offloading scan functionality from an access point to a client device to help ensure that the access point does not miss client device communications that it otherwise would miss if it were to perform the off-channel scanning itself.” on page 9, filed on 02/18/2022, with respect to U.S. Patent Publication No. 2010/0118830 to Stephenson et al. (“Stephenson”), and in view of U.S. Patent Publication No. 2017/0272317 to Singla et al. (“Singla”), and further in view of Pinder US Pub 2008/0081675 (hereinafter “Pinder”), have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of  Panneerselvam US Pub 2013/0308618 (hereinafter “Panneerselvam”), in combination with previously applied references Stephenson and Singla. See section Claim Rejections - 35 USC § 103 below for complete details.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-4, 6-8, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson et al. US Pub 2010/0118830 (hereinafter “Stephenson”), in view of Singla et al. US Pub 2017/0272317 (hereinafter “Singla”), and further in view of Panneerselvam US Pub 2013/0308618 (hereinafter “Panneerselvam”). 
Regarding claim 1 (Currently Amended)
Stephenson discloses a wireless network access point (“a Portal AP (PAP), a Border AP (BAP) or an Interior AP (IAP)” [0016]; Fig. 1) comprising:
a first wireless interface to receive network traffic (“In the example of FIG. 2, there are WLAN controllers (WLCs) 200(1), 200(2) and 200(3) that connect to and communicate with multiple APs.” [0022-0024]; Fig. 2) from wireless client devices (e.g. “mobile node MN 70” in Fig. 2); 
a scan engine (i.e. “MMAP”) to manage off-channel scanning (“When a MN is using a passive scanning mode to search for another AP to roam to, then APs will not be receiving Probe Request frames from the MN because the MN will not be transmitting them.” [0053]) by the wireless client devices (e.g. “mobile node MN 70” in Fig. 2) connected via the first wireless interface (“the MMAPs scan and make measurements on a plurality of RF channels according to their configured channel scanning schedule in order to measure receive signal strength of signals on each of the RF channels for a period of time (dwell interval).  The channel scanning schedule determines which RF channels to scan as well as the duration of time to spend (i.e., dwell) on each channel.” [0044]; [0061]), the scan engine configured to:
Stephenson does not specifically teach send a request to one or more selected wireless client devices from the wireless client devices, the request to cause the one or more selected wireless client devices to perform off-channel scanning, receive reports from the one or more selected wireless client devices having information gathered by the off-channel scanning performed by the selected wireless client devices, utilizing information from the reports to perform network setting modification.
In an analogous art, Singla discloses a wireless network access point (i.e. “access point 14” in Fig. 1) to send a request (i.e. “probe request”) to one or more selected wireless client devices from the wireless client devices (“The access point 14 for the off-channel scanning data can send probe requests for a particular Service Set Identifier (SSID) to measure signal strengths to a particular neighbor to reduce the number of probe responses received.” [0101]), the request to cause the one or more selected wireless clients to perform off-channel scanning (“The access point 14 for the off-channel scanning data can send frames that spoof another in-network Basic Service Set (BSS) to elicit responses from neighboring access points and clients.” [0101]; “the access points 14 obtain measurements and gather information to enable optimization of the networking settings (step 52).  The information gathered can include signal strengths and supportable data rates between all nodes as well as between all nodes and all Wi-Fi client devices 16.” [0073]; “These measurements in steps 52, 53 could include traffic load required by each client, the data rate that can be maintained between each of the nodes and from each of the nodes to each of the clients, the packet error rates in the links between the nodes and between the nodes and the clients, and the like.” [0074])
receive reports from the one or more selected wireless client devices (“elicit responses from neighboring access points and clients.” [0101]) having information gathered by the off-channel scanning performed by the selected wireless client devices (“The measurement data can include a plurality of Received Signal Strength Indicators (RSSI), achievable data rates, capacity, load, error rates, delays, and fractions of time spent transmitting and receiving.  The switching off can be determined based on a load of the access point 14.” [0101]) 
utilize information from the reports to perform network setting modification (“the access points 14 obtain measurements and gather information to enable optimization of the networking settings (step 52).  The information gathered can include signal strengths and supportable data rates between all nodes as well as between all nodes and all Wi-Fi client devices 16. Specifically, the measurement step 52 is performed by each access point 14 to gather data.” [0073]; [0064]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Stephenson’s method of wireless communications handover between AP and mobile device, to include Singla’s data gathering method to enable the optimization of distributed Wi-Fi networks, in order to efficiently determine best candidates for off-channel selection and scanning (Singla [0010]). 
Stephenson and Singla do not specifically teach evaluate one or more characteristics corresponding to the wireless client devices, and the request to cause the one or more selected wireless client devices to perform off-channel scanning on behalf of the wireless network access point, wherein each of the one or more selected wireless client devices does not provide access point functionality.
In an analogous art, Panneerselvam discloses evaluate one or more characteristics corresponding to the wireless client devices (“Client device 110 can be any suitable Wi-Fi enabled wireless device including, for example, a cell phone, PDA, tablet computer, laptop computer, or the like. For the embodiments described herein, client device 110 includes radio frequency (RF) ranging circuitry (e.g., formed using well-known software modules, hardware components, and/or a suitable combination thereof) that can be used to estimate the distance between itself and one or more visible access points (AP) using suitable ranging techniques. For example, client device 110 can use received signal strength indicator (RSSI) and/or round trip time (RTT) techniques to estimate the distance between itself and the access points AP1-AP3, for example, by correlating each RSSI or RTT value with a distance.” [0028]), and the request to cause the one or more selected wireless client devices to perform off-channel scanning on behalf of the wireless network access point, wherein each of the one or more selected wireless client devices does not provide access point functionality (“The periodic scanning software module 248 can be executed by processor 230 to cause client device 110 to wake-up from a power save mode to perform scanning operations, during which times the client device 200 may receive modified beacon frames sent by one or more of AP1-AP3 and perform RF ranging operations to determine the location attributes of client device 200 on behalf of the WLAN server 130 and/or its associated APs.” [0037]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Stephenson’s method of wireless communications handover between AP and mobile device, as modified by Singla, to include Panneerselvam’s method for determining the location of Wi-Fi enabled wireless devices, in order to efficiently support scanning operations and power conservation for client devices (Panneerselvam [0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Panneerselvam’s method for determining the location of Wi-Fi enabled wireless devices into Stephenson’s method of wireless communications handover between AP and mobile device since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2
Stephenson, as modified by Singla and Panneerselvam, previously discloses the wireless access point of claim 1 
Stephenson further discloses wherein communications with the selected wireless client devices is compliant with IEEE 802.11k (“Link Measurement Request and Response frames introduced by the IEEE 802.11k-2008 communication standard” [0052]) and IEEE 802.11v standards (“802.11v Location Track Notification Frames” [0031]).

Regarding claim 3
Stephenson, as modified by Singla and Panneerselvam, previously discloses the wireless access point of claim 2 
Stephenson further discloses wherein the communications with the selected wireless clients utilizes at least the Radio Measurement Request and Radio Measurement Report features of the IEEE 802.11k standards (“Link Measurement Request and Response frames introduced by the IEEE 802.11k-2008 communication standard” [0052]).

Regarding claim 4
Stephenson, as modified by Singla and Panneerselvam, previously discloses the wireless access point of claim 1 
Stephenson further discloses wherein the information gathered by the off-channel scanning (i.e. “passive scanning” [0091]) comprises at least beacon (e.g. “Beacon report” [0086-0087]) and frame information (“When a MN is using a passive scanning mode to search for another AP to roam to, then APs will not be receiving Probe Request frames from the MN because the MN will not be transmitting them.  Without these frames (or other suitable frames), the AP will not be able to accurately determine the location of the MN.  When the MN is off-hook (that is, on a voice call), the APs may be configured to request the MN to transmit suitable frames off-channel.  The AP could accomplish this by requesting the MN to perform an 802.11k or vendor-customized Beacon report or a path loss measurement.  In response, the MN transmits off-channel frames and will expend battery power in so doing.” [0053]; [0031]).

Regarding claim 6
Stephenson, as modified by Singla and Panneerselvam, previously discloses the wireless access point of claim 1 
Stephenson further discloses wherein the selected wireless client devices are selected based on activity levels for the wireless client devices (“When one or more link parameters between a MN and an AP cross a threshold (e.g., the RSSI of frames received from its serving AP becomes too low) a MN must roam to a new AP or risk dropping the link.  In WiFi networks, a MN tunes off-channel to transmit Probe Request frames and listens for Probe Response frames from other APs.  A MN uses the Probe Responses to determine the AP to associate with next.  While this is occurring, the APs receiving the Probe Request frames can process these frames to aid in the handover process… Then, the results of the probe request measurements can be forwarded to the MSE 400 to aid in handover trigger generation.  Since APs other than the serving AP are receiving these frames, the measurements can be used by an RF triangulation algorithm (or similar algorithm such as RF fingerprinting) to aid in determining the location of the MN with respect to a handover point, e.g., a building doorway.” [0052]; [0006]).

Regarding claim 7
Stephenson, as modified by Singla and Panneerselvam, previously discloses the wireless access point of claim 1 
Singla further discloses wherein the selected wireless client devices are selected based on whether the wireless client devices are stationary or mobile (“The time series data collected on the vector of signal strengths between a client and all the nodes in the network enables the extraction of node trajectories, i.e., predicting future locations (in the space of signal strengths) of a node based on the trajectory in the recent past.  This data is used to predict likely candidates for handoff in the near future.  The trajectories of Wi-Fi client devices 16 are also used to classify clients based on their mobility characteristics, distinguishing for example between stationary, nomadic, mobile, and highly mobile clients.” [0249]).

Regarding claim 8
Stephenson, as modified by Singla and Panneerselvam, previously discloses the wireless access point of claim 1 
Stephenson further discloses wherein the selected wireless client devices are selected based on location of the wireless client devices (“Then, the results of the probe request measurements can be forwarded to the MSE 400 to aid in handover trigger generation.  Since APs other than the serving AP are receiving these frames, the measurements can be used by an RF triangulation algorithm (or similar algorithm such as RF fingerprinting) to aid in determining the location of the MN with respect to a handover point, e.g., a building doorway.” [0052] and furthermore “When a MN is using a passive scanning mode to search for another AP to roam to, then APs will not be receiving Probe Request frames from the MN because the MN will not be transmitting them.  Without these frames (or other suitable frames), the AP will not be able to accurately determine the location of the MN.” [0053]) within a spatial distribution of a host wireless network (“In order to further reduce the need for the MN to transmit additional frames, the WLAN infrastructure keeps track of the MN's location within the building.  If the MN is not near a handover point, e.g., a building exit, then the additional frames are not required and will not be requested, or they may be requested much less frequently.  Again, location, as used herein, can be different than an [x, y, z] coordinate; it can be expressed as an RF proximity to a handover point.” [0054]).

Regarding claim 22 (New)
	Singla, as modified by Panneerselvam and Pinder, previously discloses the wireless network access point of claim 9, 
	Singla further discloses wherein the one or more reasons that the first selected wireless client device prefers not to scan the one or more indicated channels comprises an indication of a type of network interference present on the one or more indicated channels (“While performing off-channel scans, the access point 14 is unable to transmit and receive on its home channel which could potentially disrupt the performance of traffic flows. To mitigate disruption, the access point 14 could perform scans only when they are idle or lightly loaded. Again, this can be based on monitoring a queue associated with the access point 14. Indeed, the multiple access points 14 in a home could be leveraged to infer the interference at heavily loaded nodes from proximate idle or lightly loaded access points 14 whose measurements are highly correlated. In that case, the heavily loaded access point 14 would never need to go off-channel to scan, as surrounding lightly loaded access points 14 would do the off-channel scanning for it. Further, access points 14 could decide to skip or postpone scans based on estimating the probability of packet loss using information on the free memory available to buffer data that arrives during the scanning period.” [0109]).

Regarding claim 23 (New)
Singla, as modified by Panneerselvam and Pinder, previously discloses the wireless network access point of claim 22, 
Singla further discloses wherein the scan engine (as taught by Stephenson “MMAP”) is further configured to send a request to the first selected wireless client device to scan the one or more indicated channels to check if the network interference is still present (“sending probe requests to a particular SSID reduces number of probe responses received, thus reducing the overhead of transmissions and therefore interference on the channel generated by gathering the data.” [0109]).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson, in view of Singla and Panneerselvam, and further in view of Amini et al. US Pub 2017/0134255 (hereinafter “Amini”). 
Regarding claim 5
Stephenson, as modified by Singla and Panneerselvam, previously discloses the wireless access point of claim 4 
Stephenson, Singla, and Pinder do not specifically teach wherein the information gathered by the off-channel scanning further comprises channel load information and noise histogram information.
In an analogous art, Amini discloses a method to select best AP candidates for handoff (“The mesh network can also perform WLAN radio measurements, as described in IEEE 802.11k standards.  Functions include the generation and dissemination of a Link Measurement report (i.e., for a client or an AP to query the other side for the quality of the link), as well as a Neighbor Report (i.e., information about neighboring APs that are known candidates to which the client can consider roaming).” [0110]) wherein the information gathered by the off-channel scanning further comprises channel load information and noise histogram information (“Other IEEE 802.11k measurements supported include, for example, Beacon, Channel Load, Noise Histogram, STA Statistics, Location Configuration Information, Transmit Stream/Category Measurement, and Frame.” [0110]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Stephenson’s method of wireless communications handover between AP and mobile device, as modified by Singla and Pinder, to include Amini’s method for implementing a local area wireless mesh network in order to efficiently determine best candidates for handoff selection (Amini [0037]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Amini’s method for implementing a local area wireless mesh network into Stephenson’s method of wireless communications handover between AP and mobile device since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13
The non-transitory computer-readable medium of claim 12 wherein the information gathered by the off-channel scanning further comprises channel load information and noise histogram information
The scope and subject matter of non-transitory computer readable medium claim 13 is drawn to the computer program product of using the corresponding apparatus claimed in claim 5. Therefore computer program product claim 13 corresponds to apparatus claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Claims 9, 11, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Singla, in view of Panneerselvam, and further in view of Pinder US Pub 2008/0081675 (hereinafter “Pinder”). 
Regarding claim 9 (Currently Amended)
Singla discloses a non-transitory computer-readable medium having stored therein instructions that, when executed by one or more processors, are configurable to cause the one or more processors to:
Singla further discloses cause a request (i.e. “probe request”) to be sent from a wireless access point (i.e. “access point 14” in Fig. 1) of the wireless network to one or more selected wireless client devices from wireless client devices ((“The access point 14 for the off-channel scanning data can send probe requests for a particular Service Set Identifier (SSID) to measure signal strengths to a particular neighbor to reduce the number of probe responses received.” [0101]), 
receive, with the wireless access point, reports from the one or more selected wireless client devices (“elicit responses from neighboring access points and clients.” [0101]), the reports including information gathered by the off-channel scanning performed by the selected wireless client devices (“The measurement data can include a plurality of Received Signal Strength Indicators (RSSI), achievable data rates, capacity, load, error rates, delays, and fractions of time spent transmitting and receiving.  The switching off can be determined based on a load of the access point 14.” [0101]) 
utilize information from the reports to perform network setting modification (“the access points 14 obtain measurements and gather information to enable optimization of the networking settings (step 52).  The information gathered can include signal strengths and supportable data rates between all nodes as well as between all nodes and all Wi-Fi client devices 16. Specifically, the measurement step 52 is performed by each access point 14 to gather data.” [0073]; [0064]).
	 Singla does not specifically teach the request to cause the one or more selected wireless clients to perform off-channel scanning on behalf of the wireless access point, wherein each of the one or more selected wireless client devices does not provide access point functionality; and evaluate one or more characteristics corresponding to wireless client devices within a wireless network.
In an analogous art, Panneerselvam discloses the request to cause the one or more selected wireless clients to perform off-channel scanning on behalf of the wireless access point, wherein each of the one or more selected wireless client devices does not provide access point functionality (“The periodic scanning software module 248 can be executed by processor 230 to cause client device 110 to wake-up from a power save mode to perform scanning operations, during which times the client device 200 may receive modified beacon frames sent by one or more of AP1-AP3 and perform RF ranging operations to determine the location attributes of client device 200 on behalf of the WLAN server 130 and/or its associated APs.” [0037]);
evaluate one or more characteristics corresponding to wireless client devices within a wireless network (“Client device 110 can be any suitable Wi-Fi enabled wireless device including, for example, a cell phone, PDA, tablet computer, laptop computer, or the like. For the embodiments described herein, client device 110 includes radio frequency (RF) ranging circuitry (e.g., formed using well-known software modules, hardware components, and/or a suitable combination thereof) that can be used to estimate the distance between itself and one or more visible access points (AP) using suitable ranging techniques. For example, client device 110 can use received signal strength indicator (RSSI) and/or round trip time (RTT) techniques to estimate the distance between itself and the access points AP1-AP3, for example, by correlating each RSSI or RTT value with a distance.” [0028]);
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Singla’s method of data gathering method to enable the optimization of distributed Wi-Fi networks, to include Panneerselvam’s method for determining the location of Wi-Fi enabled wireless devices, in order to efficiently support scanning operations and power conservation for client devices (Panneerselvam [0010]).
Singla and Panneerselvam does not specifically teach wherein a first report from a first selected wireless client device comprises a non-preferred channel report attribute comprising an indication of one or more channels that the first selected wireless client device prefers not to scan during the off-channel scanning, and wherein the first report further comprises one or more reasons that the first selected wireless client device prefers not to scan the one or more indicated channels.
	In an analogous art, Pinder discloses wherein a first report (i.e. “scan sub-list”) from a first selected wireless client device comprises a non-preferred channel report attribute comprising an indication of one or more channels that the first selected wireless client device prefers not to scan ((i.e. not on approved or stored scan lists) during the off-channel scanning (“FIG. 4 is an example of a formation of cooperative scan sub-lists using two multi-band radios with different scan lists and performance preference in accordance with some embodiments of the invention” [0009]), and wherein the first report further comprises one or more reasons (for example “priority scan”) that the first selected wireless client device prefers not to scan the one or more indicated channels (“Moving to FIG. 5, if the radios (radio #1, radio #2) have the same RF capabilities and priority scan is used, then sub-list generation preferably assigns special consideration to the priority channel. FIG. 5 shows sub-list formation 500 using two single-band radios (800 MHz band) with identical scan lists 502, 504, with high performance preference with priority scan 510, 512. The scan lists are combined and partitioned into sub-lists 506, 508 with one sub-list containing only the priority channel thereby providing constant monitoring of the priority channel.” [0038]; [0036]; Figs. 2-5).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Singla’s method of data gathering method to enable the optimization of distributed Wi-Fi networks, as modified by Panneerselvam, to include Pinder's method for cooperative scanning, in order to efficiently support scanning operations and power conservation for battery operated devices used in seamless mobility applications (Pinder [0001]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Pinder's method for cooperative scanning into Singla’s method of data gathering method to enable the optimization of distributed Wi-Fi networks since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11
The non-transitory computer-readable medium of claim 10 wherein the communications with the selected wireless clients utilizes at least the Radio Measurement Request and Radio Measurement Report features of the IEEE 802.11k standards.
The scope and subject matter of non-transitory computer readable medium claim 11 is drawn to the computer program product of using the corresponding apparatus claimed in claim 3. Therefore computer program product claim 11 corresponds to apparatus claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 12
The non-transitory computer-readable medium of claim 9 wherein the information gathered by the off-channel scanning comprises at least beacon and frame information.
The scope and subject matter of non-transitory computer readable medium claim 12 is drawn to the computer program product of using the corresponding apparatus claimed in claim 4. Therefore computer program product claim 12 corresponds to apparatus claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 14
The non-transitory computer-readable medium of claim 9 wherein the selected wireless client devices are selected based on activity levels for the wireless client devices.
The scope and subject matter of non-transitory computer readable medium claim 14 is drawn to the computer program product of using the corresponding apparatus claimed in claim 6. Therefore computer program product claim 14 corresponds to apparatus claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 15
The non-transitory computer-readable medium of claim 9 wherein the selected wireless client devices are selected based on whether the wireless client devices are stationary or mobile.
The scope and subject matter of non-transitory computer readable medium claim 15 is drawn to the computer program product of using the corresponding apparatus claimed in claim 7. Therefore computer program product claim 15 corresponds to apparatus claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 16 (Currently Amended)
The non-transitory computer-readable medium of claim 9 wherein the selected wireless client devices are selected based on location of the wireless client devices within a spatial distribution of the wireless network.
The scope and subject matter of non-transitory computer readable medium claim 16 is drawn to the computer program product of using the corresponding apparatus claimed in claim 8. Therefore computer program product claim 16 corresponds to apparatus claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Panneerselvam, in view of Singla. 
Regarding claim 17 (Currently Amended)
Panneerselvam discloses a method comprising:
evaluating one or more characteristics corresponding to wireless client devices within a wireless network (“Client device 110 can be any suitable Wi-Fi enabled wireless device including, for example, a cell phone, PDA, tablet computer, laptop computer, or the like. For the embodiments described herein, client device 110 includes radio frequency (RF) ranging circuitry (e.g., formed using well-known software modules, hardware components, and/or a suitable combination thereof) that can be used to estimate the distance between itself and one or more visible access points (AP) using suitable ranging techniques. For example, client device 110 can use received signal strength indicator (RSSI) and/or round trip time (RTT) techniques to estimate the distance between itself and the access points AP1-AP3, for example, by correlating each RSSI or RTT value with a distance.” [0028]);
selecting a set of wireless client devices to perform off-channel scanning on behalf of a wireless access point (“a positioning software module 244 to determine the location of the client device based on locations of access points using trilateration techniques and/or to determine the RTT and/or RSSI of signals transmitted between the client device and selected access points (e.g., as described for operation 416, FIG. 4)” [0032]), wherein selecting the set of wireless client devices comprises selecting a first wireless client device based on a location of the first wireless client device within a spatial distribution of the wireless network (“In accordance with the present embodiments, a wireless local area network (WLAN) positioning system and method are disclosed that allow the WLAN system to determine the location attributes of a mobile or client device even when the client device is in a power save mode, when the client device is operating in a different channel than the WLAN's APs, and/or when the client device is operating in an ad-hoc mode. In addition, the present embodiments allow the WLAN system to determine the location attributes of the client device without relying upon spoofing techniques and without a direct wireless connection between the client device and the WLAN APs.” [0021]);
causing a request to be sent from the wireless access point of the wireless network to the one or more selected wireless client devices, the request to cause the one or more selected wireless clients to perform the off-channel scanning on behalf of the wireless access point, wherein each of the one or more selected wireless client devices does not provide access point functionality (“The periodic scanning software module 248 can be executed by processor 230 to cause client device 110 to wake-up from a power save mode to perform scanning operations, during which times the client device 200 may receive modified beacon frames sent by one or more of AP1-AP3 and perform RF ranging operations to determine the location attributes of client device 200 on behalf of the WLAN server 130 and/or its associated APs.” [0037]);
Panneerselvam does not specifically teach receiving reports from the one or more selected wireless client devices, having information gathered by the off-channel scanning performed by the selected wireless client devices; and utilizing information from the reports to perform network setting modification.
In an analogous art, Singla discloses receiving reports from the one or more selected wireless client devices (“elicit responses from neighboring access points and clients.” [0101]), having information gathered by the off-channel scanning performed by the selected wireless client devices (“The measurement data can include a plurality of Received Signal Strength Indicators (RSSI), achievable data rates, capacity, load, error rates, delays, and fractions of time spent transmitting and receiving.  The switching off can be determined based on a load of the access point 14.” [0101]) 
utilizing information from the reports to perform network setting modification (“the access points 14 obtain measurements and gather information to enable optimization of the networking settings (step 52).  The information gathered can include signal strengths and supportable data rates between all nodes as well as between all nodes and all Wi-Fi client devices 16. Specifically, the measurement step 52 is performed by each access point 14 to gather data.” [0073]; [0064])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Panneerselvam’s method for determining the location of Wi-Fi enabled wireless devices, to include Singla’s method of data gathering method to enable the optimization of distributed Wi-Fi networks, in order to efficiently determine best candidates for off-channel selection and scanning (Singla [0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Singla’s method of data gathering method to enable the optimization of distributed Wi-Fi networks into Panneerselvam’s method for determining the location of Wi-Fi enabled wireless devices since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 24 (New)
Panneerselvam, as modified by Singla, previously discloses the method of claim 17, 
Singla further discloses wherein the first wireless client device is selected based on a proximity of the first wireless client device to a network edge of the wireless network (“The interference data reported across nodes at a location is used to determine the correlation in the interference detected by different nodes in the location.” [0247] and furthermore “In an exemplary aspect, the distributed Wi-Fi system includes a relatively large number of access points (relative to conventional deployments including Wi-Fi mesh or repeater systems). For example, the large number of access points can be 6 to 12 or more in a typical residence. With a large number of access points, the distance between any two access points is small, on a similar scale as the distance between an access point and Wi-Fi client device. Accordingly, signal strength is maintained avoiding coverage issues, and with the optimization of the topology and configuration, congestion and interference are minimized.” [0061]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Panneerselvam, in view of Singla, and further in view of Pinder. 
Regarding claim 25 (New)
Panneerselvam, as modified by Singla, previously discloses the method of claim 17, 
Panneerselvam and Singla do not specifically teach wherein selecting the set of wireless client devices further comprises selecting a second wireless client device based on a radio frequency distribution of the wireless network.
In an analogous art, Pinder discloses wherein selecting the set of wireless client devices further comprises selecting a second wireless client device based on a radio frequency distribution of the wireless network (“Moving to FIG. 5, if the radios (radio #1, radio #2) have the same RF capabilities and priority scan is used, then sub-list generation preferably assigns special consideration to the priority channel. FIG. 5 shows sub-list formation 500 using two single-band radios (800 MHz band) with identical scan lists 502, 504, with high performance preference with priority scan 510, 512. The scan lists are combined and partitioned into sub-lists 506, 508 with one sub-list containing only the priority channel thereby providing constant monitoring of the priority channel.” [0038]; [0036]; Figs. 2-5).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Panneerselvam’s method for determining the location of Wi-Fi enabled wireless devices, as modified by Singla, to include Pinder's method for cooperative scanning, in order to efficiently support scanning operations and power conservation for battery operated devices used in seamless mobility applications (Pinder [0001]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Pinder's method for cooperative scanning into Singla’s method of data gathering method to enable the optimization of distributed Wi-Fi networks since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464